UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05896 DWS Target Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:7/31 Date of reporting period: 04/30/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofApril 30, 2011(Unaudited) DWS Target 2013 Fund Principal Amount ($) Value ($) Government & Agency Obligation 78.2% US Treasury Obligation US Treasury STRIPS, 4.388% *, 2/15/2013 (a) (Cost $19,335,642) Shares Value ($) Exchange-Traded Funds 21.7% iShares S&P 500 Index Fund SPDR S&P rust Total Exchange-Traded Funds (Cost $4,737,979) Securities Lending Collateral 43.9% Daily Assets Fund Institutional, 0.18% (b) (c) (Cost $11,613,390) Cash Equivalents 0.4% Central Cash Management Fund, 0.14% (b) (Cost $102,099) % of Net Assets Value ($) Total Investment Portfolio (Cost $35,789,110) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $35,789,110.At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $2,376,390.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,376,390 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $0. (a) All or a portion of these securities were on loan.The value of all securities loaned at April 30, 2011 amounted to $11,388,749 which is 43.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. SPDR: Standard & Poor's Depositary Receipt STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Government & Agency Obligation $
